LJJ

.[>.

\OOO-~JO\U\

10
ll
12

14
15
16
17
18
19
20
21
22

24
25
26

JUDGE .lAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHTNGTON
AT SEATTLE

No.c@\q~ there

MQMOMER Q(L(
GRANTING uNoPPosED

uNtTED sTATEs oF AMERICA, )
l
)
l
) MoTioN To EXTEND THE
)
)
)
)

Plaintiff,
v.

DENNIS SAMUEL BARAl-IONA- POSADAS, INDICTMENT DEADLINE

Defendant.

 

 

 

THE COURT has considered the unopposed motion to extend the indictment
deadline in this matter. lt appears that it vvould be unreasonable to require the filing of
an indictment within the period required by statute because of the need for further case
evaluation prior to an indictment Without an extension, the government and defense
counsel would be denied the reasonable time necessary for effective preparation The
parties have consented to entering an order extending the indictment deadline from on
or about February 21, 20191 to February 27, 2019.

THE COURT finds thatjustice is served by granting a continuance, and that a
continuance outweighs the best interests of the public and the defendant in a speedy

indictment.

IT lS ORDERED that the date on or before an indictment must be filed is
extended to February 27, 2019.

IT IS FURTHER ORDERED that the period of delay from on or about February
21. 2019 to February 27. 2019. is excludable time pursuant to 18 U.S.C. §

FEDERAL PUBL|C DEFENDER
oRDER GRANTING uNoPPosEt) MorloN To 1601 Fifth Avenue’ Suite 700
textsz THE 1NchTM ENT DEADMNE - 1 Seattle, Washington 98101
USA v. B£I!U)".'OHU-PO.S'GQ'{.?£ / CR19-017-JLR (206) 553_1100

 

\OOO'-_]O\U`\-IAL)J[\.)'-‘

»_-)-1_¢
l\J>--CD

14
15
16
17
is
19
20
21
22
23
24
25
26

 

 

3l6l(h)(7)(A) for the purpose of computing the time limitations imposed by the Speedy
Trial Act.
1431
DONE this gi day of February

JAMES L. OBART
UNITED S ATES DISTRlCT JUDGE

Presented by:

s/ Jesse Canror
Assistant Federal Public Defender
Attorney for Dennis Samuel Barahona-Posadas

FEDERAL PUBLIC DEFENDER
ORDER GRANTING UNOPPOSED MOTION TO 1601 Fi|‘th Avenue’ Suite 700
EXTEND THE lNDlCTl\/[ENT DEADLENE - 2 Seattle, Washington 98]01
USA vt Bm'aho)'.'a-Posadas f CRIQ-()l 7-JLR (206) 553_1100

 

